


EXHIBIT 10.116


























QUALCOMM INCORPORATED




NON-QUALIFIED DEFERRED COMPENSATION PLAN






--------------------------------------------------------------------------------




 
 
Page
 
 
 
TABLE OF CONTENTS
 
 
 
 
ARTICLE I INTRODUCTION


1
 
ARTICLE II DEFINITIONS


1
 
ARTICLE III ELIGIBILITY AND PARTICIPATION


7
 
ARTICLE IV DEFERRALS AND CONTRIBUTIONS


7
 
ARTICLE V ACCOUNTS


9
 
ARTICLE VI PLAN INVESTMENTS AND EARNINGS ON PARTICIPANTS’ ACCOUNTS


10
 
ARTICLE VII BENEFICIARIES


11
 
ARTICLE VIII VESTING


11
 
ARTICLE IX BENEFIT DISTRIBUTIONS


12
 
ARTICLE X ADMINISTRATION


16
 
ARTICLE XI AMENDMENT AND TERMINATION


18
 
ARTICLE XII PLAN TRANSFERS


19
 
ARTICLE XIII MISCELLANEOUS


20
 
 
 







--------------------------------------------------------------------------------




ARTICLE I


INTRODUCTION


1.1    History. Qualcomm Incorporated (the “Company”) previously established the
Qualcomm Incorporated Voluntary Executive Retirement Contribution Plan (the
“ERC”) and the Qualcomm Incorporated Executive Retirement Matching Contribution
Plan (the “ERMCP”), both non-qualified deferred compensation plans for a select
group of management or highly compensated employees of the Employer, and both
originally effective as of December 1, 1995. The Company consolidated the ERC
with and into the ERMCP effective as of October 1, 2008, and has amended and
restated the ERMCP in its entirety effective as of December 30, 2008, April 1,
2009, and January 1, 2011. The ERMCP is amended and restated effective September
30, 2013, as set forth herein, and the name of the ERMCP is changed to the
Qualcomm Incorporated Non-Qualified Deferred Compensation Plan effective as of
such date.
ARTICLE II


DEFINITIONS


2.1    “Account(s)” means the book entry account(s) established under the Plan
for each Participant to which are credited the Participant’s Basic Deferrals,
Bonus Deferrals, Performance-Based Compensation Deferrals, Matching
Contributions, Discretionary Company Contributions and any Investment Returns
with respect thereto. Account balances shall be reduced by any distributions
made to the Participant or the Participant’s Beneficiary(ies) from the Plan and
any charges that may be imposed on such Account(s) pursuant to the terms of the
Plan. Separate Subaccounts may be established under the Plan as set forth
herein. As the context may require, “Account” shall also refer to such
Subaccounts.
2.2    “Affiliate” means any entity which controls, is controlled by or is under
common control with the Company.
2.3    “Base Salary” means the annual base salary to be paid by the Employer,
without regard to Basic Deferrals hereunder. Base Salary shall not include,
unless specifically authorized by the Committee, bonuses, overtime,
distributions from this Plan, commissions, the value of any proceeds from the
exercise of any qualified or non-qualified stock option, stock appreciation
right, restricted stock award, restricted stock unit, performance share,
performance unit, deferred compensation award, or other stock-based award, the
proceeds from any stock purchase right under the Company’s employee stock
purchase plans, incentive payments, non-monetary awards, auto allowances or any
other form of compensation, whether taxable or non-taxable.
2.4    “Basic Deferral(s)” means the percentage of a Participant’s Base Salary
and/or Director Fees which the Participant elects to defer pursuant to Section
4.1 of the Plan.
2.5    “Benchmark Fund(s)” means one or more of the mutual funds or contracts
selected by the Committee pursuant to Article 6 of the Plan.
2.6    “Beneficiary(ies)” means the beneficiary(ies) designated by the
Participant who are entitled to receive any distributions from the Plan payable
upon the death of the Participant.
2.7    “Benefit(s)” means the total of the vested amount(s) credited to a
Participant’s Account.
2.8    “Board of Directors” or “Board” means the Company’s Board of Directors.
2.9    “Bonus” means the annual cash incentive bonus normally paid to an
Eligible Employee after the end of the fiscal year or such other amounts payable
under the bonus policies maintained by the Employer determined without regard to
any Bonus Deferral.
2.10    “Bonus Deferral” means the percentage of a Participant’s Bonus which the
Participant defers pursuant to Section 4.2 of the Plan.


2.11    “Cause” means any of the following: (i) theft, dishonesty, or
falsification of any Company documents or records; (ii) improper use or
disclosure of the Company’s confidential or proprietary information; (iii) any
action which has a detrimental effect on the Company’s reputation or business;
(iv) failure or inability to perform any reasonable assigned duties after
written notice from the Company of, and a reasonable opportunity to cure, such
failure or inability; (v) any material breach of any employment or service
agreement between the Participant and the Company, which breach is not cured
pursuant to the terms of




--------------------------------------------------------------------------------




such agreement; (vi) conviction (including any plea of guilty or nolo
contendere) of any criminal act which impairs the Participant’s ability to
perform his or her duties; or (vii) violation of a material Company policy.


2.12    “Change in Control” means an Ownership Change Event or a series of
related Ownership Change Events, as defined below (collectively, a
“Transaction”), wherein the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of a Transaction
described in clause (iii) below, the corporation or other business entity to
which the assets of the company were transferred (the “Transferee”), as the case
may be. The Board shall determine in its discretion whether multiples sales or
exchanges of the voting securities of the Company or multiple Ownership Change
Events are related. Notwithstanding the preceding sentence, a Change in Control
shall not include a Spinoff Transaction, as defined in Section 2.1 of the LTIP.
For purposes of the foregoing, an “Ownership Change Event” shall be deemed to
have occurred if any of the following occurs with respect to the Company: (i)
the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company; (ii) a merger or consolidation in which the
Company is a party; (iii) the sale, exchange or transfer of all or substantially
all, as determined by the Board in its discretion, of the assets of the Company;
or (iv) a liquidation or dissolution of the Company, provided that the
Transaction constitutes a change in ownership or effective control of a
corporation or a change in ownership of a substantial portion of the assets of a
corporation for purposes of Code Section 409A.


2.13    “Code” means the Internal Revenue Code of 1986, as amended.
2.14    “Committee” means the Executive Retirement Contribution Plan Committee
composed of such individuals who may be appointed by the Company’s Executive
Vice President, Human Resources, or such other officer serving in that capacity,
and the Committee shall function as the administrator of the Plan.
2.15    “Common Stock” means the common stock of the Company, par value $0.0001
per share.
2.16    “Company” means Qualcomm Incorporated, a Delaware corporation, and any
successor thereto.
2.17    “Compensation Committee” means the Compensation Committee of the
Company’s Board of Directors.
2.18    “Deferrals” means, as applicable to a Participant, Basic Deferrals,
Bonus Deferrals and/or Performance-Based Compensation Deferrals made pursuant to
the terms of the Plan.
2.19    “Deferral Subaccount” means a Subaccount under the Participant's Account
to which Deferrals are credited for a given Plan Year.
2.20    “Director Fees” shall mean all fees and retainers, including meeting
fees, paid in cash to Non-Employee Directors of the Company, and specifically
excludes any annual board retainer paid in stock units.
2.21    “Disability” means, to the extent applicable and determined in
accordance with Code Section 409A, a determination that the Participant, (a) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of no less than twelve months, is receiving income replacement benefits for a
period of not less than three months under the Company’s long-term disability
insurance policy covering the Participant, or, (b) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months.
2.22    “Discretionary Company Contribution” means a Company contribution
awarded to an Eligible Employee pursuant to Section 4.6 of the Plan.
2.23    “Distribution Date” means the date on which distribution of a
Participant’s Benefits is made or commences pursuant to Article 9 of the Plan.
2.24    “Effective Date” means September 30, 2013, except as otherwise provided
herein.
2.25    “Election(s)” means the form or forms on which a Participant: (i) elects
to make Deferrals, (ii) elects a Distribution Date for Plan Benefits, (iii)
elects the method by which his or her Benefits will be distributed; and (iv)
specifies his




--------------------------------------------------------------------------------




or her Beneficiary(ies) under the Plan. An Election shall be in such form or
forms as may be prescribed by the Committee, including specifically an
electronic form.
2.26    “Eligible Employee” means an employee of the Employer who is a member of
a select group of management or highly compensated employees and who has been
designated as eligible to participate in the Plan in accordance with Article 3
of the Plan.
2.27    “Employer” means the Company and any other Affiliate of the Company that
has adopted the Plan.
2.28    “Fair Market Value” shall have the same meaning given such term in the
LTIP.
2.29    “Good Reason” means any one or more of the following: (i) without the
Participant’s express written consent, the assignment of any duties, or any
limitation of responsibilities, substantially inconsistent with the
Participant’s positions, duties, responsibilities and status with the Company
immediately prior to the date of a Change in Control; (ii) without the
Participant’s express written consent, the relocation of his or her principal
place of employment or service to a location that is more than fifty (50) miles
from the principal place of employment or service immediately prior to the date
of a Change in Control, or the imposition of travel requirements substantially
more demanding than those existing immediately prior to the date of a Change in
Control; (iii) any failure by the Company to pay, or any material reduction by
the Company of, (A) base salary in effect immediately prior to the date of a
Change in Control (unless reductions comparable in amount and duration are
concurrently made for all other employees of the Company with comparable
responsibilities, organizational level and title), or (B) bonus compensation, if
any, in effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned); (iv) any failure by the Company to (A) continue to provide
the Participant with the opportunity to participate, on terms no less favorable
than those in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Company then held by the Participant,
in any benefit or compensation plans and programs, including, but not limited
to, the Company’s life, disability, health, dental, medical, savings, profit
sharing, stock purchase and retirement plans, if any, in which the Participant
was participating immediately prior to the date of the Change in Control, or
their equivalent, or (B) provide the Participant with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Company then held by
the Participant; (v) any breach by the Company of any material agreement between
the Participant and the Company concerning the Participant’s employment; or (vi)
any failure by the Company to obtain the assumption of any material agreement
between the Participant and the Company concerning the Participant’s employment
by a successor or assign of the Company.


2.30    “In-Service Distribution Date” means the date prior to a Separation from
Service on which the distribution of a Participant’s Deferral Subaccount(s) is
made or commences pursuant to an Election made under Article 9 of the Plan.
2.31    “Investment Return” means the investment return or loss determined in
accordance with Article 6 of the Plan, which shall be credited to Participants’
applicable Subaccounts pursuant to the terms of the Plan.
2.32    “LTIP” shall mean the Qualcomm Incorporated 2006 Long-Term Incentive
Plan, as amended, or any successor thereto.
2.33    “Matching Contributions” means the Company’s matching contributions to
the Plan on behalf of an Eligible Employee who is a Participant, as determined
in accordance with Section 4.5 of the Plan.
2.34    “Non-Employee Director” means a director who is not an Employee.
2.35    “Open Enrollment Period” means such period as the Committee may specify
for Participants to submit an Election to make Deferrals under the Plan. The
Open Enrollment Period shall begin on the date selected by the Committee and end
no later than (i) with respect to Basic Deferrals for any Plan Year, the first
day of such Plan Year; (ii) with respect to Bonus Deferrals, the first day of
the period for which the Bonus may be earned; (iii) with respect to
Performance-Based Compensation Deferrals, the date that is six months before the
end of the applicable performance period, provided the Participant performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date the
Deferral Election is made and, provided, further that in no event may a
Performance-Based Compensation Deferral Election be made after such Performance
Based Compensation has become readily ascertainable within the meaning of
Section 1.409A-2(a)(8) of the Treasury Regulations; and (iv) with respect to an
Eligible Employee or Non-Employee Director who first becomes eligible to
participate in the Plan, the date that is no later than thirty (30) days after
first becoming an Eligible




--------------------------------------------------------------------------------




Employee or Non-Employee Director, provided that an Election may be made only
with respect to Base Salary or Director Fees (as applicable) paid for services
performed after the Election is made and, provided further, that no Bonus
Deferral may be made with respect to any Bonus after the first day of the period
for which such Bonus may be earned.
2.36    “Participant” means an Eligible Employee or Non-Employee Director who
becomes a Participant in the Plan as provided in Article 3.
2.37    “Performance-Based Compensation” means any cash compensation paid to an
Eligible Employee which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, determined without regard to any
Performance-Based Compensation Deferral and in accordance with Code Section
409A.
2.38    “Performance-Based Compensation Deferral” means the percentage of a
Participant’s Performance-Based Compensation which the Participant defers
pursuant to Section 4.2 of the Plan.
2.39    “Plan” means this Qualcomm Incorporated Non-Qualified Deferred
Compensation Plan as set forth herein.
2.40    “Plan Year” means the 12 consecutive month period beginning on each
January 1 and ending on the following December 31.
2.41    “Retirement” means the Participant’s Separation from Service with the
Employer after attaining the earlier of: (i) age sixty-five (65) or (ii) age
sixty-two and one-half (62 1/2) with at least ten (10) Years of Service.
2.42    “Separation from Service” means separation from Service whether by
termination of employment or Board service. A Participant will be presumed to
have had a Separation from Service where the level of bona fide services
performed by such individual decreases to a level that is less than or equal to
20% of the average level of bona fide services performed in the 36-month period
immediately preceding the Separation from Service. Subject to the foregoing and
the requirements of Section 409A of the Code and the regulations issued
thereunder, the Committee, in its discretion, shall determine whether a
Participant has had a Separation from Service and the effects thereof.
2.43    “Service” means an Eligible Employee’s employment or service with the
Employer in the capacity of an employee or a member of the Board. An Eligible
Employee’s Service shall include periods of employment or service with the
Company and any subsidiary, regardless of whether the Company has determined
that such a subsidiary will not be an Employer for purposes of the Plan.
2.44    “Specified Employee” means any Participant who, as of the date of
Separation from Service, is a key employee of the Employer by reason of meeting
the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied
in accordance with the regulations thereunder and disregarding Section
416(i)(5)) at any time during the 12-month period ending on the last day of the
Plan Year, or such other date as may be established by the Committee in a
separate document applicable to all deferred compensation plans sponsored by the
Company.
2.45    “Subaccount(s)” means the subaccount(s) established within a
Participant’s Account with respect to the various types of Deferrals and Company
contributions made under the Plan.
2.46    “Total Compensation” for a Plan Year means wages as defined in Section
3401(a) of the Code, any annual cash incentive bonus which is normally paid by
the Employer to an Eligible Employee after the end of the fiscal year, and all
other payments of compensation to an Eligible Employee by the Employer (in the
course of the Employer’s trade or business) for which the Employer is required
to furnish the Eligible Employee a written statement under Section 6041(d) or
Section 6051(a)(3) of the Code for such Plan Year, excluding the following
items: any bonus other than an annual cash incentive bonus which is normally
paid by the Employer to an Eligible Employee after the end of the fiscal year,
commissions, the value of a qualified, incentive or non-qualified stock option,
stock appreciation right, restricted stock award, restricted stock unit,
performance share, performance unit, deferred compensation award, or other
stock-based award, granted to the Eligible Employee by the Company to the extent
such value is includable in the Eligible Employee’s taxable income,
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation and welfare benefits, but including
amounts that are not includable in the gross income of the Eligible Employee
under a salary reduction agreement by reason of the application of Section 125,
402(e)(3), 402(h), or 403(b) of the Code or by reason of an election of the
Eligible Employee to defer amounts of Base Salary under this Plan. Total
Compensation must be determined without regard to any rules under Section
3401(a) of the Code that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Section 3401(a)(2) of the Code).




--------------------------------------------------------------------------------




2.47    “Trust” means the legal entity created by the Trust Agreement(s).
2.48    “Trust Agreement” means the trust agreement entered into between the
Company and the Trustee(s) to hold assets with respect to this Plan.
2.49    “Trustee(s)” means the person(s) or entity named as Trustee(s) in the
Trust Agreement established to hold assets with respect to this Plan and any
duly appointed and acting successor Trustee(s) appointed by the Employer
pursuant to the terms of the Trust Agreement.
2.50    “Year of Service” means each 12 consecutive month period of completed
Service.




ARTICLE III


ELIGIBILITY AND PARTICIPATION


3.1    Eligibility to Participate. Participation in the Plan shall be limited to
Non-Employee Directors and those Eligible Employees selected by the Executive
Vice President, Human Resources of the Company and notified as to their
eligibility to participate in the Plan. The Committee, in its discretion, may
limit the ability of Participants to make certain types of Deferrals or be
credited with Company contributions under the Plan.
3.2    Commencement of Participation. Participation in the Plan is voluntary. An
Eligible Employee or Non-Employee Director may begin participation in the Plan
upon the execution and submission of an Election during the applicable Open
Enrollment Period.




ARTICLE IV


DEFERRALS AND CONTRIBUTIONS


4.1    Basic Deferrals.
4.1.1.    An Eligible Employee or Non-Employee Director may elect to reduce his
or her Base Salary or Director Fees, as applicable, by the percentage of Base
Salary or Director Fees, as applicable, set forth in an Election filed with the
Committee, subject to the provisions of this Article 4. Basic Deferrals shall
not be paid to the Participant, but shall be withheld from amounts otherwise
payable to the Participant, and an amount equal to the Basic Deferrals for the
Plan Year shall be credited to the Participant’s Basic Deferral Subaccount under
the Plan.
4.1.2.    The Election to make Basic Deferrals must be filed with the Committee
during the Open Enrollment Period for the Plan Year to which such Election
applies. A Participant’s Election with respect to Basic Deferrals shall remain
in effect until changed by the Participant during a subsequent Open Enrollment
Period. Each Election to make Basic Deferrals shall apply only to Base Salary or
Director Fees, as applicable, earned after the effective date of such Election.
Elections with respect to Basic Deferrals, once made, shall be irrevocable for
the Plan Year.
4.2    Bonus Deferrals and Performance-Based Compensation Deferrals.
4.2.1    An Eligible Employee may elect to defer a percentage of any Bonus
and/or Performance-Based Compensation as set forth in an Election with the
Committee, subject to the provisions of this Article 4. Such Bonus Deferrals
and/or Performance-Based Compensation Deferrals shall not be paid to the
Participant, but shall be withheld from the amounts otherwise payable to the
Participant and credited to the Participant’s applicable Deferral Subaccount
under the Plan.
4.2.2    The Bonus Deferral Election and/or Performance-Based Compensation
Deferral Election must be filed with the Committee during the applicable Open
Enrollment Period. A Bonus and/or Performance-Based Compensation Deferral
Election shall remain in effect until changed by the Participant during a
subsequent Open Enrollment Period. Elections with respect to Bonus Deferrals and
Performance-Based Compensation Deferrals, once made, shall be irrevocable for
the applicable fiscal year or performance period.




--------------------------------------------------------------------------------




4.3    Maximum Deferrals; Cash Deferrals Only. Subject to such further limits as
the Committee may establish in its sole discretion:
(a)    An Eligible Employee may not defer Base Salary in an amount that exceeds
60% of Base Salary determined prior to any reductions for tax withholding
amounts (including, but not limited to, FICA and FUTA taxes), contributions to
the Company’s 401(k) Plan, employee stock purchase plan(s), or Code Section 125
plan or other amounts that may reduce or be subtracted from Base Salary.
(b)    An Eligible Employee may not defer Bonus and/or Performance-Based
Compensation in an amount that exceeds Bonus and/or Performance-Based
Compensation reduced by applicable employment tax withholding amounts
(including, but not limited to, FICA and FUTA taxes) attributable to such Bonus
and/or Performance Based Compensation, as applicable.
(c)    A Director may elect to defer up to 100% of his or her cash Director
Fees.
(d)    Notwithstanding anything herein to the contrary, no Participant shall be
permitted to defer stock-based compensation under the Plan.
4.4    No Withdrawal. Except as otherwise set forth herein, amounts credited to
a Participant’s Account may not be withdrawn by a Participant and shall be paid
only in accordance with the provisions of this Plan.
4.5    Matching Contributions. The Company will credit Matching Contributions to
the Matching Contribution Subaccount of an Eligible Employee for a Plan Year if
(a) the Committee has determined that the Eligible Employee is among those
designated as eligible to receive a Matching Contribution; and either (b) the
Eligible Employee is actively employed by the Employer on the first day
following the end of such Plan Year, or (c) the Eligible Employee’s employment
with the Employer is terminated during the Plan Year by the Employer without
Cause. The Matching Contribution shall be equal to fifty percent (50%) of the
Eligible Employee’s Deferrals credited to his or her Account for the Plan Year;
provided, however, that the total Matching Contribution credited to the Matching
Contribution Subaccount of any Eligible Employee for any Plan Year shall not
exceed 8% of such Eligible Employee’s Total Compensation for the applicable Plan
Year.
All Matching Contributions to the Plan with respect to Plan Years beginning
before January 1, 2014, shall be credited to an Eligible Employee’s Matching
Contribution Subaccount solely in the form of shares of the Company’s Common
Stock. All Matching Contributions to the Plan with respect to Plan Years
beginning on and after January 1, 2014, shall be credited to an Eligible
Employee’s Matching Contribution Subaccount in the form of cash unless the
Compensation Committee, in its sole discretion, determines that Matching
Contributions shall be credited in the form of shares of the Company’s Common
Stock. To the extent the Compensation Committee determines that Matching
Contributions will be credited in shares of the Company’s Common Stock, for
purposes of converting a Company Matching Contribution from a dollar value to a
number of shares of the Company’s Common Stock, the Fair Market Value of the
Company’s Common Stock shall be the average of the Fair Market Value of the
Company’s Common Stock over the two hundred (200) trading days immediately
preceding the last day of the applicable calendar year or, with respect to an
Eligible Employee whose employment is terminated by the Employer without Cause
during the Plan Year, the average of the Fair Market Value of the Company’s
Common Stock over the two hundred (200) trading days immediately preceding the
last day of his or her employment.
4.6    Discretionary Company Contributions. From time to time the Company may,
as recommended by the Compensation Committee in its complete discretion, credit
to an Eligible Employee’s Account a Discretionary Company Contribution, in such
amounts and at such times as the Compensation Committee may determine. Such
Discretionary Company Contributions may be denominated in cash or shares of
Company Common Stock, as determined by the Compensation Committee. The Company
shall be under no obligation to continue to make Discretionary Company
Contributions and may discontinue such contributions at any time.
4.7    Adjustments. Shares to be issued under the Plan are reserved for issuance
under the LTIP, and shall be subject to adjustment in the event of a change in
the Company’s capital structure, in accordance with Section 4.2 of the LTIP.




ARTICLE V


ACCOUNTS






--------------------------------------------------------------------------------




Accounts; Subaccounts. Separate Accounts and Subaccounts shall be established
and maintained for each Participant in accordance with the terms of the Plan.
Each Participant’s applicable Subaccounts shall be credited with the
Participant’s Basic Deferrals, Bonus and/or Performance-Based Compensation
Deferrals, Matching Contributions and Discretionary Company Contributions, if
any. Participants’ Accounts shall be credited (or debited) with the applicable
Investment Return as set forth in Article 6. Participants’ Accounts shall be
reduced by losses, distributions and any other charges which may be imposed on
the Accounts pursuant to the terms of the Plan.




ARTICLE VI


PLAN INVESTMENTS AND EARNINGS ON PARTICIPANTS’ ACCOUNTS


6.1    Investment of Matching Contributions and Discretionary Company
Contributions Credited in Stock.
6.1.1    As set forth in Article 4, each Participant’s Matching Contributions
and Discretionary Company Contributions Subaccount (to the extent a contribution
is denominated in Company Common Stock) shall be credited to the Participant’s
Account in shares of the Company’s Common Stock, and shall be accounted for and
reported in terms of shares of the Company’s Common Stock.
6.1.2    In the event that the Trust established with respect to Matching
Contributions or Discretionary Company Contributions in the form of the
Company’s Common Stock for any reason holds cash or other property sufficient to
purchase a share of the Company’s Common Stock, the Trustee shall first arrange
to acquire additional shares of the Company’s Common Stock, either by purchasing
such shares in the public market or by acquiring such shares directly from the
Company, unless the Committee, in its discretion, determines to credit such cash
or other property to Participants’ Accounts. In the event that the Trust for any
reason holds cash or other property in an amount insufficient to purchase a
share of the Company’s Common Stock, such amount shall be held in cash or a cash
equivalent determined by the Committee. Notwithstanding any other provision of
the Plan to the contrary, in the event there are insufficient shares of the
Company’s Common Stock reserved and available for issuance to make Matching or
Discretionary Company Contributions in the form of Company Common Stock, the
Company may credit cash amounts in lieu of shares of Company Common Stock to the
applicable Subaccounts of one or more Participants for some or all of the
Matching and Discretionary Company Contribution amounts.
6.1.3    Effective September 27, 2010, if the Board declares a cash dividend on
the shares of the Company’s Common Stock, as of the first business day following
the dividend payment date with respect to such cash dividend, the Company shall
credit a cash amount equal to such per-share cash dividend with respect to each
share of Company Common Stock credited to a Participant’s Matching Contributions
and/or Discretionary Contributions Subaccount as of the dividend declaration
date for such cash dividend. All such cash amounts shall be credited to the
Subaccount and be subject to the same terms and conditions relating to vesting
and payment as the corresponding shares of Company Common Stock credited to that
Subaccount and be deemed to be invested in a money market fund or similar
investment as of the first trading day after the dividend payment date with
respect to such cash dividend, provided, however, that a Participant may at any
time elect to reinvest any such amounts deemed invested in a money market fund
or similar investment in any other Benchmark Fund specified under Section 6.2.2,
but only after the fund is added to the recordkeeping system.
6.2    Investment of Deferrals, Matching Contributions and Discretionary Company
Contributions Denominated in Cash.
6.2.1    The Committee may designate the particular funds or contracts which
shall constitute the Benchmark Funds with respect to Basic Deferrals, Bonus
and/or Performance-Based Compensation Deferrals, Matching Contributions and
Discretionary Company Contributions awarded in cash and the Committee may, in
its sole discretion, change or add to the Benchmark Funds; provided, however,
that the Committee shall notify Participants of any such change prior to the
effective date of the change.
6.2.2    Each Participant may select among the Benchmark Funds and specify the
manner in which each of his or her applicable Subaccounts shall be deemed to be
invested, solely for purposes of determining the Participant’s Investment
Return. The Committee shall establish and communicate the rules, procedures and
deadlines for making and changing Benchmark Fund selections. The Company shall
have no obligation to acquire investments corresponding to the Participant’s
Benchmark Fund selections.




--------------------------------------------------------------------------------




6.2.3    The Investment Return is based on the asset unit value, net of
administrative fees and investment management fees and other applicable fees or
charges, of the Benchmark Fund(s) designated by the Committee. The Investment
Return may be negative if the applicable Benchmark Fund(s) sustain a loss. The
Investment Return shall be credited (or debited) monthly, or more frequently as
the Committee may specify.


ARTICLE VII


BENEFICIARIES


A Participant shall have the right to designate on an Election prescribed by the
Committee one or more Beneficiaries to receive any Benefits due under the Plan
in the event of the Participant’s death.
If the Participant has not properly designated a Beneficiary, or if for any
reason such designation shall not be legally effective, or if said designated
Beneficiary shall predecease the Participant, then the Participant’s Beneficiary
shall be the Participant’s surviving spouse. In the event there is no surviving
spouse, the Participant’s Beneficiary shall be the Participant’s estate.
The Participant shall have the right at any time to revoke a previous
Beneficiary designation and to substitute one or more other Beneficiary(ies);
provided, however, that the most recent Beneficiary Designation received prior
to a Participant’s death shall supersede all prior Beneficiary designations made
under the Plan.


ARTICLE VIII


VESTING


8.1    Vesting of Deferrals. All Deferrals credited to a Participant’s Account
shall always be 100% vested.
8.2    Vesting of Matching and Discretionary Company Contributions. A
Participant’s Matching and Discretionary Company Contribution Subaccounts shall
vest in accordance with whichever one of the following vesting schedules results
in the largest vested balance in the Participant’s Account.
8.2.1    One hundred percent (100%) shall be vested upon the Participant’s
death, Disability, attainment of age 65 while employed by the Employer, or
completion of two (2) continuous Years of Service.
8.2.2    A Participant shall be partially or fully vested in the discretion of
the Compensation Committee, so long as no acceleration of vesting results in an
acceleration of payment prohibited under Section 409A of the Code.
8.2.3    A Participant shall be one hundred percent (100%) vested upon
involuntary termination of employment without Cause or voluntary termination of
employment for Good Reason, in either case at any time within twenty-four (24)
months following a Change in Control.
8.3    Amounts credited to a Participant which are not vested at the time that
the Participant has a Separation from Service with the Employer shall be
forfeited. A Participant who forfeits any such amounts shall have no rights to
the restoration of such amounts in the event that he or she once again becomes
eligible to participate in the Plan.


ARTICLE IX


BENEFIT DISTRIBUTIONS


9.1    Benefit Amount. The value of a Participant’s Benefit shall equal the
vested value of the Participant’s Subaccount(s) on the applicable Distribution
Date. Distributions from a Participant’s Matching Contributions or Discretionary
Company Contributions Subaccount credited as shares of Company Common Stock
shall be paid in whole shares of the Company’s Common Stock.
9.2    Timing of Distributions. In accordance with the Participant’s Election
made at the time of the original deferral (or a permissible later election, if
applicable), Benefits shall be paid (or payments shall commence) within sixty
(60) days following the earliest of:




--------------------------------------------------------------------------------




9.2.1    The date of the Participant’s Separation from Service (including due to
Retirement);
9.2.2    The In-Service Distribution Date designated by the Participant (solely
with respect to distributions of Deferral Subaccounts);
9.2.3    The date of the Participant’s death or Disability; or
9.2.4    The date of a Change in Control of the Company.
Notwithstanding anything herein to the contrary, Participants shall not be
entitled to elect an In-Service Distribution Date with respect to their Matching
and Discretionary Company Contribution Subaccounts. Any Matching Contribution or
Company Discretionary Contribution that vests pursuant to Section 8.2.3 of the
Plan after the date of a Change of Control shall be distributed upon the
Participant’s subsequent Separation from Service.
9.3.    Methods of Distribution.
9.3.1    Distribution Methods. A Participant’s Benefit shall be paid in a single
lump sum payment, unless the Participant specifies in an Election that (1) a
distribution of Deferrals made pursuant to such Election and any Matching
Contributions credited with respect to such Election in the event of Retirement
or Disability or (2) a distribution of Deferrals made pursuant to such Election
(but not any Matching Contributions credited with respect to such Election) upon
an In-Service Distribution Date shall be paid in quarterly or annual installment
payments of substantially equal amounts over a period as provided below:
Reason for Distribution        Installment Period
Retirement                1 to 10 Years
Disability                1 to 10 Years
In-Service Distribution Date(s)    2/3/4/5 Years
Notwithstanding the foregoing, with respect to Elections made on or after
January 1, 2013, only annual installments shall be available.
9.3.2    A Participant may amend a previous lump sum payment Election to take a
distribution upon Retirement, Disability or an In-Service Distribution Date in
installments, by filing an amended Election at least twelve (12) months in
advance of the date specified in the original Election. With respect to a
distribution upon Retirement or an In-Service Distribution Date, the new
Distribution Date must be at least five (5) years after the date of the first
distribution specified in the original Election. No such amendment may
accelerate the date that any distribution would be made from the Plan.
9.3.3    The Participant’s method of distribution selected in his or her
Election shall remain in effect for all future similar Deferrals until changed
by the Participant during a subsequent Open Enrollment Period. The Participant’s
method of distribution may be changed only in accordance with the requirements
of Section 9.3.2.
9.3.4    Failure to Properly Specify Form of Distribution. If, at the time of
his or her Distribution Date, a Participant has failed to elect a form of
distribution or a Participant who elects an installment distribution does not
satisfy the requirements for the installment term elected, then such
Participant’s Benefits shall be distributed in a single lump sum payment.
9.3.5    Installment Amounts. For purposes of this Section 9.3, installment
distributions shall commence within sixty (60) days following a Participant’s
Retirement or Disability, and shall thereafter be paid within the thirty (30)
day period beginning on the last business day of each calendar quarter beginning
with the calendar quarter next following the quarter in which the initial
payment date occurred (for quarterly installments) or on a date that is within
30 days of each anniversary of the initial payment date (for annual
installments). Installment distributions with respect to an In-Service
Distribution Date shall commence on the business day corresponding with or
immediately following the date elected by the Participant and be paid within the
30-day period beginning on the last business day of each calendar quarter
beginning with the calendar quarter next following the quarter in which the
initial payment date occurred (for quarterly installments) or on a date that is
within 30 days of each subsequent anniversary of the In-Service Distribution
Date (for annual installments).




--------------------------------------------------------------------------------




9.3.6    Reemployed After Installments Begin. If a former Participant is
reemployed after having begun to receive installment distributions from the
Plan, then such former Participant, upon once again becoming an Eligible
Employee, may begin a new period of participation in the Plan; provided,
however, that the installment distributions previously commenced will continue
to be paid to the Participant over the specified installment period.
9.3.7    Minimum Account Balance Necessary for Installments. Notwithstanding
anything in the Plan to the contrary, if a Participant’s Account balance is less
than $50,000 at the time elected to begin installment distributions, the
Participant’s Benefit will automatically be distributed in a single lump sum.
9.4    Election of In-Service Distribution Date.
9.4.1    Initial Election. Upon filing an Election to make Deferrals for any
Plan Year, a Participant may specify an In-Service Distribution Date for the
Subaccount to which such Deferrals are credited, subject to the following:
9.4.1.1    A Participant may elect one or more In-Service Distribution Dates for
all of the Deferrals credited to such Subaccounts for the Plan Year.
9.4.1.2    Any In-Service Distribution Date must be at least two (2) years after
the end of the Plan Year for which the initial Election specifying such
In-Service Distribution Date is made.
9.4.1.3    Benefits shall be paid (or payments shall commence in accordance with
Section 9.3.5) on the elected In-Service Distribution Date elected for such
Deferrals.
9.4.2    Revocation or Amendment of In-Service Distribution Election. A
Participant who has elected an In-Service Distribution Date may revoke and/or
amend the In-Service Distribution Date Election by filing a revocation or an
amended Election at least twelve (12) months in advance of the In-Service
Distribution Date specified in the Election being revoked or amended. The
amended In-Service Distribution Date must be at least five (5) years after the
In-Service Distribution Date specified in the prior Election. Nothing in this
Section 9.4.2 shall preclude a Participant from amending his or her Election as
to the method of distribution in accordance with Section 9.3.2, above.
9.4.3    Separation from Service Before the Planned In-Service Distribution
Date. If the Participant has a Separation from Service with the Employer before
his In-Service Distribution Date for any reason (other than Retirement or
Disability, to the extent of a valid Retirement or Disability election),
distribution of the Participant’s Account shall be made in a single lump sum
payment within sixty (60) days after the Participant’s Separation from Service.
9.4.4    Separation from Service After Commencement of Installment In-Service
Distributions. Notwithstanding any prior Election, if the Participant has a
Separation from Service with the Employer for any reason (other than Retirement
or Disability, to the extent of a valid Retirement or Disability election) while
receiving In‑Service Distributions in the form of installments, distribution of
the Participant’s remaining installments shall be made in a single lump sum
payment within sixty (60) days after the Participant’s Separation from Service.
9.5    Distribution Upon Death of Participant. If a Participant dies before his
or her Benefit payments have commenced, then such Participant’s Benefits shall
be paid to his or her designated Beneficiary in a single lump sum cash payment
within sixty (60) days following the date of the Participant’s death. If a
Participant dies after installment payments have commenced, his or her remaining
Account balance shall be paid to the Beneficiary in a single lump sum payment
within sixty (60) days after the Participant’s death.
9.6    Specified Employees. In the event of a distribution to a Specified
Employee based upon such individual’s Separation from Service, distributions
will be made or commence, irrespective of any Election or provision of this Plan
to the contrary, on the date that is six (6) months and ten (10) days after the
date of Separation from Service, or if earlier, the date of death of the
Specified Employee.
9.7    Limitation on Distributions to Covered Employees. Notwithstanding any
other provision of this Article 9, and subject to the requirements of Code
Section 409A, a distribution may be delayed to the extent that the Company
reasonably anticipates that if the distribution were made as scheduled, the
Company’s deduction with respect to such distribution would not be permitted due
to the application of Code Section 162(m). Any amount which is not distributed
to the Participant as a result of the foregoing shall be distributed during the
Participant’s first taxable year in which the Company reasonably anticipates
that if the distribution is made during such year, the deduction of such
distribution will not be barred by application of Code Section 162(m).




--------------------------------------------------------------------------------




9.8    Tax Withholding. Distributions under this Article 9 shall be subject to
all applicable withholding requirements for federal, state and local income or
other taxes. Amounts required to be withheld pursuant to this Section 9.8 shall
be taken first from distributions of cash and second, to the extent necessary to
satisfy the minimum tax withholding requirements, from the proceeds of the sale
of shares of Company Common Stock distributed to the Participant, which sale the
Participant authorizes as a condition of participation in the Plan.
9.9    Section 280G Parachute Payment. In the event that any distribution from
the Plan received or to be received by a Participant (a “Distribution”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this Section 9.9, cause the Participant to become subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”) or
increase such Participant’s Excise Tax liability, then such Distribution may be
reduced to the largest amount which the Participant, in his or her sole
discretion, determines would result in no portion of the Distribution being
subject to the Excise Tax. The determination by a Participant of any reduction
shall be conclusive and binding upon the Employer, the Company, and the
Committee. The Committee shall reduce a Distribution and/or shall accept the
return of some or all of a Distribution previously made to a Participant only
upon written notice by the Participant indicating the amount of such reduction.
Any amounts returned to the Plan pursuant to this Section 9.9 shall be treated
as a forfeiture and shall be used to reduce the Company’s future contributions
to the Plan or to pay costs associated with the operation and administration of
the Plan.


ARTICLE X


ADMINISTRATION


10.1    Committee Structure. The initial number of Committee members shall be
three (3), until such number is changed by the Company’s Executive Vice
President, Human Resources, or such other officer serving in that capacity (the
“EVP, Human Resources”). A member of the Committee must be an employee of the
Employer or a member of the Board and shall continue to serve until such member
(i) resigns, (ii) is removed or (iii) terminates employment with the Employer
and no longer serves on the Board for any reason. The EVP, Human Resources is or
at his discretion may be a member of the Plan Committee. The EVP, Human
Resources may remove a member of the Committee. A majority of the remaining
members of the Committee may fill one or more vacancies on the Committee. The
Committee may allocate and delegate some or all of its responsibilities
described in this Article 10 and otherwise as set forth in the Plan. The
Committee’s authority under this Article 10 shall at all times be subject to the
ability of the EVP, Human Resources to remove any or all of the members of the
Committee for any reason, change the number of members of the Committee, fill
vacancies on such committee, and establish rules and procedures for the
Committee.
10.2    Committee Powers and Responsibilities. The Committee shall have control
of the administration of the Plan, with all powers necessary to enable it
properly to carry out its duties in that respect, including, but not limited to,
the power and authority to:
10.2.1    Construe the Plan and any Trust Agreement(s) to determine all
questions that shall arise as to interpretations of the Plan’s provisions,
including determinations of which individuals are Eligible Employees and the
extent of their eligibility to participate in the Plan, which individuals are
Specified Employees, and determinations related to the amounts credited to a
Participant’s Account and the appropriate timing and method of Benefit payments;
10.2.2    Establish reasonable rules and procedures which shall be applied to
Elections, the establishment of Accounts and Subaccounts, and all other
discretionary provisions of the Plan;
10.2.3    Establish rules, procedures and formats for the electronic
administration of the Plan, including specifically the distribution of
Participant communications, Elections and tax information;
10.2.4    Establish the rules and procedures by which the Plan will operate that
are consistent with the terms of the Plan documents and Code Section 409A;
10.2.5    Compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan;
10.2.6    Adopt amendments to the Plan which are deemed necessary or desirable
to facilitate administration of the Plan and/or to bring Plan-related documents
into compliance with all applicable laws and regulations; provided, however,
that the Committee shall not have the authority to adopt any Plan amendment that
will result in substantially increased costs to the Company unless such
amendment is contingent upon ratification by the Compensation Committee before
becoming effective;




--------------------------------------------------------------------------------




10.2.7    Employ such persons or organizations to perform services with respect
to the administrative responsibilities of the Committee under the Plan as the
Committee determines to be necessary and appropriate, including, but not limited
to, attorneys, accountants, and benefit, financial and administrative
consultants;
10.2.8    Select, review and retain or change the Benchmark Funds which are used
for determining the Investment Return under the Plan;
10.2.9    Direct the investment of the assets of the Trust(s);
10.2.10    Review the performance of the Trustee(s) with respect to the
Trustee’s duties, responsibilities and obligations under the Plan and the Trust
Agreement(s); and
10.2.11    Take such other actions as may be necessary or appropriate to the
management and investment of the assets held with respect to this Plan.
10.3    Decisions of the Committee. Decisions of the Committee made in good
faith upon any matter within the scope of its authority shall be final,
conclusive and binding upon all persons, including Participants and their legal
representatives or Beneficiaries. Any discretion granted to the Committee shall
be exercised in accordance with rules and policies established by the Committee.
10.4    Indemnification. To the extent permitted by law, the Company shall
indemnify each member of the Committee, and any other Employee or member of the
Board with duties under the Plan, against losses and expenses (including any
amount paid in settlement) reasonably incurred by such person in connection with
any claims against such person by reason of such person’s conduct in the
performance of his or her duties under the Plan, except in relation to matters
as to which such person has acted fraudulently or in bad faith in the
performance of his or her duties. Notwithstanding the foregoing, the Company
shall not indemnify any person for any expense incurred through any settlement
or compromise of any action unless the Company consents in writing to the
settlement or compromise.
10.5    Claims Procedure. Benefits shall be provided from this Plan through
procedures initiated by the Committee, and the Participant need not file a
claim. However, if a Participant or Beneficiary believes he or she is entitled
to a Benefit different from the one received, then the Participant or
Beneficiary may file a claim for the Benefit by writing a letter to the
Committee.
10.5.1    If any claim for Benefits under the Plan is wholly or partially
denied, the claimant shall be given notice in writing of such denial within 90
days of the date the letter claiming benefits is received by the Committee. If
special circumstances require an extension of time, written notice of the
extension shall be furnished to the claimant within the initial 90‑day period.
10.5.2    Notice of the denial shall set forth the following information: (a)
the specific reason or reasons for the denial; (b) specific references to
pertinent Plan provisions on which the denial is based; (c) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; (d)
an explanation that a full review by the Committee of the decision denying the
claim may be requested by the claimant or his or her authorized representative
by filing with the Company, within 60 days after such notice has been received,
a written request for such review; and (e) if such request is so filed, the
claimant or his or her authorized representative may review pertinent documents
and submit issues and comments in writing within the same 60 day period.
10.5.3    The decision of the Committee upon review shall be made promptly, and
not later than 60 days after the Committee’s receipt of the request for review,
unless special circumstances require an extension of time for processing, in
which case the claimant shall be so notified and a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of the request for
review. If the claim is denied, wholly or in part, the claimant shall be
promptly given a copy of the decision. The decision shall be in writing and
shall include specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based and shall be written in a
manner calculated to be understood by the claimant. No further legal action may
be initiated claiming benefits under this Plan until the claims procedure set
forth in this Article 10 is complete.
10.6    Plan Expenses. The Company shall pay all costs and expenses related to
the operation and administration of the Plan.


ARTICLE XI


AMENDMENT AND TERMINATION




--------------------------------------------------------------------------------






11.1    Right to Amend. The Committee shall have the right to amend the Plan, at
any time and with respect to any of its provisions, and all parties claiming any
interest under the Plan shall be bound by such amendment; provided, however,
that no such amendment shall deprive a Participant of a right accrued under the
Plan prior to the date of the amendment, unless such an amendment is required by
applicable law or deemed necessary to preserve the preferred tax treatment of
the Plan. Notwithstanding anything herein to the contrary, only the Compensation
Committee shall have the authority to adopt amendments that result in a change
to the matching contribution formula under Section 4.5 of the Plan.
11.2    Amendments to Ensure Proper Characterization of Plan. Notwithstanding
the provisions of Section 11.1, the Plan may be amended by the Committee or the
Compensation Committee at any time, and retroactively if required, if found
necessary, in the opinion of the Committee or the Compensation Committee, in
order to conform the Plan to the provisions and requirements of applicable law
(including, but not limited to, Section 409A of the Code, and other applicable
portions of ERISA and the Code). No such amendment shall be considered
prejudicial to any interest of a Participant hereunder.
11.3    Plan Termination or Plan Suspension. The Company reserves the right, by
action of the Compensation Committee, to terminate the Plan at any time, to
suspend the operation of the Plan for a fixed or indeterminate period of time,
or to terminate the Plan and provide for all amounts to be distributed in a lump
sum, to the extent permitted under Section 409A of the Code and the regulations
issued thereunder.
11.4    Successor to Company. Any corporation or other business organization
which is a successor to the Company by reason of a consolidation, merger or
purchase of all or substantially all of the assets of the Company, or any other
Change in Control, shall have the right to become a party to the Plan by means
of a resolution of the entity's board of directors or other appropriate
governing body.


ARTICLE XII


PLAN TRANSFERS


12.1    Transfers to Other Plans. In the event that a Participant becomes
employed by any affiliated company, subsidiary corporation, parent corporation
or unrelated corporation with which the Company enters into a transaction to
acquire the assets or stock of such unrelated corporation, the Committee shall
have the right, but not the obligation, to direct the Trustee to transfer funds
in an amount equal to the amount credited to such Participant’s Account (the
“Transferred Account”) to a trust established under a Transferee Plan. The
Committee shall determine, in its sole discretion, whether such transfer shall
be made and the timing of such transfer. Such transfer shall be made if, and
only to the extent that, approval of such transfer is obtained from the Trustee.
12.1.1    Transferee Plan. For purposes of this Section 12.1, “Transferee Plan”
shall mean an unfunded, nonqualified deferred compensation plan described in
Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA maintained by any of the
Company’s affiliated entities, subsidiary corporations, parent corporations or
any corporation unrelated to the Company with which the Company has successfully
closed a transaction in which the Company acquired the assets or the outstanding
stock of such unrelated corporation.
12.2    Transfers in from Other Plans. There may be transferred directly from
the trustee of another nonqualified, funded, deferred compensation plan (an
“Other Plan”) to the Trustee, subject to the approval of the transferor
corporation maintaining the Other Plan and the Committee, funds in an amount not
to exceed the amounts credited to the Other Plan accounts maintained for the
benefit of that Eligible Employee. Amounts transferred pursuant to this Section
12.2, and any gains or losses allocable thereto, (i) shall be accounted for
separately (“Transfer Account”) from amounts otherwise allocable to the Eligible
Employee under this Plan, and (ii) the Transfer Account shall be distributed in
accordance with the Eligible Employee’s deferral election under the Other Plan,
as such election may be amended pursuant to the terms of the Other Plan.
Subsequent earnings on the amount in the Transfer Account shall be credited to a
separate Account for the Eligible Employee established pursuant to this Plan and
shall be determined under the Plan’s investment procedures in Article 6.
12.3    Effect of Section. This Section 12 shall only be operable to the extent
the Committee determines and in its sole and absolute discretion at the time of
any proposed transfer that such transfer will not impact the Plan and any
deferred amounts in a tax disadvantageous manner under Section 409A of the Code.


ARTICLE XIII






--------------------------------------------------------------------------------




MISCELLANEOUS


13.1    No Assignment. The right of any Participant, any Beneficiary or any
other person to the payment of any benefits under this Plan shall not be
assigned, transferred, pledged or encumbered, including pursuant to domestic
relations orders.
13.2    No Secured Interest. The obligations of the Company to Participants
under this Plan shall not be funded or otherwise secured, and shall be paid out
of the general assets of the Company. Participants are general unsecured
creditors of the Company with respect to the Company’s contributions hereunder
and shall have no legal or equitable interest in the assets of the Company,
including any assets the Company may set aside or reserve against its
obligations under this Plan.
13.3    Successors. This Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns and the Participant and his or her
heirs, executors, administrators and legal representatives.
13.4    No Employment Agreement. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the Service of the
Company or any Affiliate.
13.5    Attorneys’ Fees. If the Employer, the Participant, any Beneficiary
and/or successor in interest to any of the foregoing, brings legal action to
enforce any of the provisions of this Plan, the prevailing party in such legal
action shall be reimbursed by the other party for the prevailing party’s legal
costs, including, without limitation, reasonable fees of attorneys, accountants
and similar advisors and expert witnesses.
13.6    Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and supersedes
any and all agreements, understandings, restrictions, representations or
warranties among any Participant and the Employer other than those set forth or
provided for in this Plan.
13.7    Severability. If any provision of this Plan is held to be invalid,
illegal or unenforceable, such invalidity, illegality, or unenforceability shall
not affect any other provision of this Plan, and the Plan shall be construed and
enforced as if such provision had not been included. In addition, if such
provision is invalid, illegal or unenforceable due to changes in applicable law
or accounting requirements, the Company may amend the Plan, without the consent
and without providing any advance notice to any Participant, as may be necessary
or desirable to comply with changes in the applicable law or financial
accounting of deferred compensation plans.
13.8    Governing Law. This Plan shall be construed under the laws of the State
of California, except to the extent preempted by federal law.
IN WITNESS WHEREOF, this Plan has been adopted by the Company effective as of
the Effective Date.


 
QUALCOMM INCORPORATED
 
 
 
 
Dated: October 11, 2013
By: /s/ David A. Reichel
 
Name: David A. Reichel
 
Title: Senior Director, Total Rewards Management





